wo.- iQ-m-ooaiq-ca
                               HO,        ID- N-0022D' Cd
PD-0579&0580-15
DAfcfcick £, £.055



       V



^Tirre of TeM5                                                            RECEIVED IN
                                                                     COURT OF CRIMINAL APPEALS
                         FILED IN
                 COURT OF CRIMINAL APPEALS                                  JUN 22 2015
                       JUN 22 2015

                     Abel Acosta, Clerk

                                  Motion To        5uSPea/o




BiEJCAU^   Nb'      Oo     MOT       |-toi/£   flatus To      ft   £opy    NifrtHtti£

Uetz (\r cl£-/nt-M75 maf}%oi Spacify ftmutLoVrjCAs IVol,

                                          ?&MB(L


             '^/b 7«fc cou^r 5^)att &L/£f teGiuetto.